Citation Nr: 1047167	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  03-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and aggravation 
of a personality disorder.

2.  Entitlement to an increased disability rating for major 
depression, rated as 30 percent disabling prior to September 26, 
2006, and as 50 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

When the appellant was separated from service in July 1990, his 
DD-214 showed a total of more than 22 years of active service.  
Documents in the file confirm active duty from March 1967 to 
January 1970 and from October 1978 to July 1990.  The service 
treatment records include an enlistment examination dated in 
April 1971, with outpatient records dated soon thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant submitted a notice of disagreement 
with this decision in June 2002 and subsequently perfected his 
appeal in July 2003.

The Board notes that during the pendency of the appellant's 
appeal, jurisdiction of these claims was transferred from the 
Muskogee, Oklahoma, RO to the Pittsburgh, Pennsylvania, RO.

The appellant and his wife participated in a Decision Review 
Officer hearing in February 2004 and in a Travel Board hearing 
with the undersigned Chief Veterans Law Judge in September 2005.  
Transcripts of those proceedings have been associated with the 
appellant's claims file.

These claims were previously remanded by the Board in October 
2004, October 2005, and June 2009 for additional evidentiary 
development.

While this claim was most recently in remand status, a September 
2010 rating decision granted a 50 percent rating for major 
depression, effective from September 26, 2006.   This was not a 
full grant of the benefits sought on appeal because higher 
disability ratings are available.  Therefore, this issue is still 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2003, and it has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claims.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2009 remand, the AMC was instructed to obtain the 
appellant's personnel records.  In June 2009, these records were 
requested.  These records were subsequently added to Volume 2 of 
the Veteran's claims file alongside the appellant's service 
treatment records which were already of record.  However, there 
is no indication that the appellant's personnel records were 
reviewed and the October 2010 Supplemental Statement of the Case 
does not reflect that these records were reviewed.  The appellant 
has provided general statements regarding his alleged stressors 
(i.e. being associated with Special Forces and combat missions 
associated therewith) and review of the Veteran's personnel 
records is necessary.  

Additionally, the Board notes that since the outcome of the claim 
for service connection for the personality disorder and/or PTSD 
has a direct impact on the disability rating VA may assign for 
the appellant's service-connected depressive disorder, these 
issues are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

The AMC should review the appellant's 
personnel records and readjudicate these 
claims.  If the claims remain denied, a 
supplemental statement of the case should be 
provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these issues 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


